Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT, COMMENT AND REASONS FOR ALLOWANCE
Claims 10-14 and 20 of B. Tang et al., App. No. 15/929,797 (May. 22, 2020) are pending and in condition for allowance.  

Examiner Amendment

Examiner Amendment

An Examiner’s amendment to the record is set forth below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Charles J. Meyer on April 20, 2021.  


Amend the claims as follows:

In claim 10 replace:

“A composition comprising an electron-accepting compound and an electron-donating compound, wherein the electron-donating compound has Formula 1:”

with the following text:

“A composition comprising an electron-accepting compound and an electron-donating compound, wherein the electron-accepting compound has Formula 1:”

In lines 1 and 2 of claim 11, replace “wherein the at least one electron-donating compound” with “wherein the electron-donating compound”.  

13. (Originally Presented) The composition of claim 11, wherein the electron-donating compound is N,N-dimethylaniline.

14. The composition of claim 10, wherein the composition is substantially crystalline.

Withdrawal Claim Objections

Claim objections are withdrawn in view of Applicant’s comments and amendments.  

Withdrawal Claim Rejections - 35 USC § 112(d)

Rejection of claims 11 and 12, dependent upon claim 10, under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of Applicant’s amendment and comment.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejections of claims 10-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by P. Alam et al., "Two are better than one: a design principle for ultralong persistent luminescence of pure organics", ChemRxiv, 1-24 (2019) (“Alam”) and P. Alam et al., "Two are better than one: a design principle for ultralong persistent luminescence of pure organics", Advanced Materials (Weinheim, Germany) (2020) (“Alam-2”) are withdrawn in view of Declaration under 37 CFR 1.130.  In the instant case, inventor Nelson Lik Ching Leung declares that he, along with Benzhong Tang and Alam Parvej, invented the subject matter disclosed and claimed in the '797 Application and also disclosed in Alam and Alam-2 and that the contribution of the coauthors, not named as inventors, was limited to preparation and testing of the luminescent materials, under the direction of the named inventors of the '797 Application.  Absent any evidence to the contrary, this statement of meets the formal requirements of a declaration pursuant to § 1.130 (that the inventor or joint inventor invented the subject matter of the disclosure) so as to exclude the cited references as prior art.  MPEP § 2155.01; § 2137.01.  The declaration is considered filed by a party having authority to take action in the application.  MPEP § 2155.05; MPEP § 325.   Accordingly, the rejections are hereby withdrawn.  

Statement of Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


1 and further comprising at least one electron-donating compound of Formula 4:



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

wherein the composition exhibits at least one type of emission selected from the group consisting of room temperature phosphorescence and long persistence luminescence.  The closest additional prior art of record is considered to be Q. Zhao et al., CN 108191915 (2018) (“Zhao”).  Zhao discloses a luminescent ionic tetracoordinate manganese compound used as organic photoelectric functional materials.  English-Language Machine Translation Q. Zhao et al., CN 108191915 (2018) (“Zhao-Eng”) at [0008]; [0022].  Zhao-Eng discloses that the organic phosphorous ligand involved has the following structure:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

which meets instant claim 10’s recitation of a compound of formula 1.  Zhao, however, fails to teach or suggest a composition further comprising instantly claimed electron-donating compound of formula 4.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622